Title: From John Adams to Samuel Adams, 4 March 1780
From: Adams, John
To: Adams, Samuel


     
      Dear Sir
      Paris Hotel de Valois, Rue de Richelieu March 4. 1780
     
     This will be delivered to you by Mr. Izard, who goes out in the Alliance, with Mr. Lee, Mr. Wharton, Mr. Brown and others. He will wait on you of Course, and will be able to give you, good Information concerning the Intentions of the English and their military Preparations by sea and Land: and those of the French and Spaniards, at the same Time.
     He will also give his Opinion very freely concerning American and other Characters here as well as Measures. In many Things his opinions may be just, but in some and those not a few I am sure they are wrong.
     The great Principle, in which I have differed from him, is this, in the Mode of treating with this Court. He has been always of opinion that it was good Policy, and necessary to hold an high Language to this Court. To represent to them, the danger of our being conquered subdued if they did not do this and the other Thing for Us, in order to obtain Money and other Aids from them. He is confident they would not have dared to refuse Us Any Thing.
     Altho no Man in America or in the World, was earlier convinced than I was, that it was the Interest of France and Spain to support the Independence of America, and that they would Support it, and no Man is more sensible than I am of the Necessity they are under to support Us, yet I am not and never was of Opinion that we could with Truth or with good Policy, assume the Style of Menace, and threaten them with returning again to G. B. and joining against France and Spain—even tell them that We should be subdued, because I never believed this myself, and the Court here would not have believd it from Us.
     The Court here have many Difficulties to manage as well as we, and it is a delicate and hazardous Thing, to push Things in this Country. Things are not to be negotiated here, as they are with the People in America, even the Tories in America, or as with the People of England.
     There is a Frankness however that ought to be used with the Ministry, and a Candor, with which the Truth may be and has been communicated: but there is a roughness harshness, that would not fail to ruin, in my opinion the fairest Negotiation in this Country.
     We are anxious to hear from you having nothing since the Beg. of Decr. and very little since We left you.
     Your Fred & Sert,
    